Final Rejection

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasaka (JP 2005196421 A) in view of Lin (CN 207182494).

Referring to claim 1.  Yasaka discloses a bucket (90; Figure 3), comprising: 
a shell (exterior structure of 90), which is provided with a base plate (85); 
a turnover body (86; Figure 11) moveably arranged in the shell (exterior structure of 90), is provided with a storage cavity (interior cavity of 90), an inlet (opening of 90 adjacent member 400; Figure 7) and an outlet (opening of 90 at bottom tip of 86; Figure 11), both of the inlet (opening of 90 adjacent member 400; Figure 7) and the outlet (opening of 90 at bottom tip of 86; Figure 11) are connected with the storage cavity (interior cavity of 90), and the turnover body (86; Figure 11) is capable of being located in a first position (as in Figure 9) and a second position (as in Figure 11); the base plate (85) is configured to, 
when the turnover body (86; Figure 11) is located in the first position (as in Figure 9), close the outlet (opening of 90 at bottom tip of 86; Figure 11), and the outlet (opening of 90 at bottom tip of 86; Figure 11) is configured to,
when the turnover body (86; Figure 11) is located in the second position (as in Figure 11), deviate from the base plate (85) and be opened.

Yasaka does not disclose a first driving mechanism (960) in transmission connection with the turnover body.

Lin discloses security door structure for a vending machine (1) wherein a first driving mechanism (including members 31,4 and 2; Figure 1) in transmission connection (see linkage 2) with the turnover body (1; Figure 1), is configured to drive the turnover body (1) to switch between the first position (closed position in Figure 1, not shown) and the second position (as in Figure 1).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yasaka to include a first driving mechanism in transmission connection with the turnover body as taught by Lin because the spring actuated driving mechanism can be replaced with a powered driving mechanism thus assuring turnover body moves from the first position to the second position and from the second position back to the first position in a controlled manner thus making the turnover body movement more reliable.

Referring to claims 2 and 16.  Yasaka discloses a bucket (90; Figure 3), 
wherein, the turnover body (86; Figure 11) has a tubular structure (structure of the sides of the shell and wall 86) with openings at the top (top of 90) and bottom (bottom of 90) respectively, an upper opening of the turnover body (86; Figure 11) is the inlet (opening of 90 adjacent member 400; Figure 7), and a lower opening of the turnover body (86) is the outlet (opening of 90 at bottom tip of 86; Figure 11).

Referring to claims 3 and 17.  Yasaka discloses a bucket (90; Figure 3) 
wherein, the turnover body (86) is rotatably connected with the shell (exterior structure of 90), and the first driving mechanism (including members 31,4 and 2; Figure 1 of Lin) comprises a first motor (31) and a first transmission assembly (see linkage 2), and the first transmission assembly (see linkage 2) is in transmission connection with the first motor (31) and the turnover body (1; see Figure 1 of Lin).

Referring to claim 10.  Yasaka discloses a bucket (90; Figure 3), comprising: 
wherein, the first driving mechanism (960; Lin) further comprises an elastic element (86b, Figure 4 in Yasaka) connected between the turnover body (86) and the shell (exterior structure of 90), and the elastic element (86b) is configured to enable the turnover body (86) to have a tendency to move toward the first position (is biased back to the first position).

Referring to claim 11.  Yasaka discloses a vending machine (10; Figure 1), comprising:
a cabinet (cabinet of 10; Figure 1), a storage device (12) arranged in the cabinet (cabinet of 10; Figure 1), and a bucket (90), wherein the bucket (90) comprises:
a shell (exterior structure of 90), which is provided with a base plate (85);
a turnover body (86; Figure 11) moveably arranged in the shell (exterior structure of 90), is provided with a storage cavity (interior cavity of 90), an inlet (opening of 90 adjacent member 400; Figure 7) and an outlet (opening of 90 at bottom tip of 86; Figure 11), both of the inlet (opening of 90 adjacent member 400; Figure 7) and the outlet (opening of 90 at bottom tip of 86; Figure 11) are connected with the storage cavity (interior cavity of 90), and the turnover body (86; Figure 11) is capable of being located in a first position (as in Figure 9) and a second position (as in Figure 11); the base plate (85) is configured to, 
when the turnover body (86; Figure 11) is located in the first position (as in Figure 9), close the outlet (opening of 90 at bottom tip of 86; Figure 11), and the outlet (opening of 90 at bottom tip of 86; Figure 11) is configured to,
when the turnover body (86; Figure 11) is located in the second position (as in Figure 11), deviate from the base plate (85) and be opened,
wherein the surface (13) of the cabinet (cabinet of 10; Figure 1) is provided with a pickup port (16), and the storage device (12) comprises a storage column (column between 12 and 16), and the bucket (90) is configured to deliver item between the storage column (column between 12 and 16) and the pickup port (16).

Yasaka does not disclose a first driving mechanism (960) in transmission connection with the turnover body.

Lin discloses security door structure for a vending machine (1) wherein a first driving mechanism (including members 31,4 and 2; Figure 1) in transmission connection (see linkage 2) with the turnover body (1; Figure 1), is configured to drive the turnover body (1) to switch between the first position (closed position in Figure 1, not shown) and the second position (as in Figure 1).

It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the teachings of Yasaka to include a first driving mechanism in transmission connection with the turnover body as taught by Lin because the spring actuated driving mechanism can be replaced with a powered driving mechanism thus assuring turnover body moves from the first position to the second position and from the second position back to the first position in a controlled manner thus making the turnover body movement more reliable.

Allowable Subject Matter

Claims 4-6,12-15 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 09/07/2022 have been fully considered but they are not persuasive. 
	The applicant argues “it can be seen that in Yasaka, the inlet and the outlet are not arranged on the rotating door 86, but on the bucket 90. Moreover, Yasaka fails to disclose a cavity of the rotating door 86.”  In view of the Examiner, per the limitations specifically recited the claim 1, for example
“the shell, is provided with a storage cavity, an inlet and an outlet, both of the inlet and the outlet are connected with the storage cavity,”
 the elements construed by the Yasaka reference are shown in the drawings below for improved clarity thus, Yasaka discloses all limitations as claimed in claim 1. 
It is suggested the Applicant add additional structure to overcome the disclosure of Yasaka.


    PNG
    media_image1.png
    623
    766
    media_image1.png
    Greyscale

Reproduced Yasaka Figure 7.

    PNG
    media_image2.png
    719
    745
    media_image2.png
    Greyscale

Reproduced Yasaka Figure 11.
Applicant further argues “Therefore, Lin does not disclose or teach the features that the turnover body 171 is provided with a storage cavity, an inlet 211 and an outlet 223, both of the inlet 211 and the outlet 223 are connected with the storage cavity; the turnover body 171 is capable of being located in a first position and a second position; the base plate 300 is configured to, when the turnover body 171 is located in the first position, close the outlet 223, and the outlet 223 is configured to, when the turnover body 171 is located in the second position, deviate from the base plate 300 and be opened; and a first driving mechanism 167 in transmission connection with the turnover body 171, is configured to drive the turnover body 171 to switch between the first position and the second position.”  
In response to applicant's arguments the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). 
In the instant case, the teachings gleaned from the Lin reference are “a first driving mechanism (960) in transmission connection with the turnover body,” which are not disclosed by the Yasaka reference. Yasska only discloses the movement of the turnover body initiated by gravity and a spring which returns the turnover body to the initial position when the bucket is moved back to the first position. The Lin reference is not relied upon for a disclosure of a storage cavity, an inlet, an outlet or whether both of the inlet and the outlet 223 are connected with the storage cavity therefore. applicant arguments are not persuasive.
It is suggested the Applicant add additional structure to overcome the disclosure of Yasaka in view of Lin.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR whose telephone number is (571)272-8314. The examiner can normally be reached M-TH from 8AM-6:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gene Crawford can be reached on (571) 272-6911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAKESH KUMAR/Primary Examiner, Art Unit 3651